Title: To Thomas Jefferson from John Vaughan, 17 March 1826
From: Vaughan, John
To: Jefferson, Thomas

Dr sir  Philada 17 March 1826My Cousin L t Elmsley of the English Navy, Nephew of Admiral Hallowell & son of the late Chief Justice of Canada, has been making a tour thro’ this Country, & is now returning from Charleston—he wishes  the gratification of becoming acquainted with one, to whom many of his connections are warmly attached—permit me to request your kind acception of him—he has letters to Mr Madison & M Munro, to me has been reserved the pleasure of giving him one to you—I remain D sir with respect & affectn Your friendJn Vaughan